DETAILED ACTION
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Receipt of the Response to Election/Restriction, filed on 11/2/2022 is acknowledged. 
	Applicant elected group I with traverse, claims 1-15, drawn to a base film. 
 	Applicants arguments are persuasive and the restriction requirement mailed 9/6/2022 is withdrawn.
Claims 1-23 are included in the prosecution.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or  nonobviousness.
 	Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pernot (US20130018336A1) in view of Siniaguine (US 20080167594 A1).
	Regarding claims 1-23, Pernot is drawn to a bandage comprising a web of microfibers or nanofibers, at least 90% and preferably at least 95% of which being made up of one (or more) material(s) selected among natural or synthetic polymers (abstract and claims 1-11).
 	Pernot discloses the expression “web of microfibers or nanofibers” is intended to denote an assembly of microfibers preferably having a diameter of between 1 and 50 μm, more preferably between 1 and 25 μm, and/or of nanofibers having a diameter of between 20 and 1000 nm, more preferably of between 50 and 500 nm, which are positioned, preferably according to a monolayer arrangement, while forming a web analogous to a nonwoven, that is to say a random assembly of microfibers and/or nanofibers which is held in the form of a sheet by friction, cohesion or adhesion [0071].  
 	Pernot discloses the microfibers or nanofibers forming the web are composed, for 90% at least and preferably for 95% at least of them, of one or more materials chosen from natural or synthetic polymers [0077]. Pernot discloses cellulose derivatives [0035]. 
 	Pernot discloses the web of microfibers or nanofibers comprises one (or more) active substance(s). The active substances capable of being used in the context of the present invention can be chosen from antifungals, antimicrobials or antibacterials, such as silver sulfadiazine [0089-0090]
 	Pernot discloses these active substances can be incorporated in the microfibers or nanofibers before the latter are deposited in the form of a web at the surface of the hydrocolloid adhesive mass [0092].
 	Pernot discloses the microfibers or nanofibers can be incorporated in the dressing in accordance with invention by any process which makes possible their deposition at the surface of the hydrocolloid adhesive mass in the form of a web [0096].
 	Pernot discloses the dressing according to the invention can comprise a backing, such as a film formed of one or more layers [0104; 0108].
	Pernot does not explicitly disclose wherein the dressing comprises both microfibers and nanofibers.
	However, Siniaguine is drawn to wound dressings and methods of manufacturing wound dressings (abstract and claims 1-32).
 	Siniaguine discloses wound dressings and methods of manufacturing wound dressings [0007]. Siniaguine discloses a dressing comprises four layers. The layer may comprise a fiber-based material. The material may comprise a polymer microfiber and/or a polymer nanofiber. Microfibers are fibers with strands of less than one denier and may comprise cellulose [0024]. Siniaguine discloses first, second, third etc. may be used herein to describe various regions, layers and/or sections, these elements, components, regions, layers and/or sections should not be limited by these terms. These terms are only used to distinguish one element, component, region, layer or section from another region, layer or section [0020].
 	Siniaguine discloses other additives or adjuvant may be incorporated into the fibers to enhance an anti-bacterial or anti-viral properties [0065].
 	Siniaguine discloses process steps of forming a barrier film [0023], layers may be secured together during subsequent process steps by laminating [0031].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dressing as previously disclosed by Pernot, to comprise polymer microfiber and/or a polymer nanofiber, as previously disclosed by Siniaguine, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because Pernot and Siniaguine are both in the field of wound dressings, and Siniaguine discloses other additives or adjuvant may be incorporated into the fibers to enhance an anti-bacterial or anti-viral properties [0065], thus combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
	
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615